      Case 8:18-cr-00038-PWG Document 64-1 Filed 11/20/18 Page 1 of 3




                                      AITACHMENT A

                                 STIPULATION OF FACTS

        The undersigned parties stipulate and agree that if this case had proceeded to trial, this
Office would have proven thefollowingfacts beyond a reasonable doubt. The undersigned parties
also stipulate and agree that the following facts do not encompass all of the evidence that would
have been presented had this mailer proceeded to trial.

     At all times relevant to the conduct described below, STEPHEN                  MCGRATH
("MCGRATH") was a resident of Rockville, Maryland.

                                            Victim I

       On June 16, 2017, MCGRATH used MeetMe, a Internet-based chat application, to contact
Victim I, a 15 year old female living outside the state of Maryland. MCGRATH assumed the
online persona of a 15 year old female named "Holly" from Atlanta, Georgia. MCGRATH,
posing as "Holly," encouraged Victim I to communicate with "Holly's" modeling agent using
KIK, an Internet based application that facilitates communication through text, images, and video.
MCGRATH, using the screen name 'joanatfirst" on KIK and posing as a female modeling agent,
engaged in a lengthy chat conversation with Victim I. At the beginning of the conversation,
MCGRATH asked Victim J's age and continued after he was given a birthdate indicating that
Victim I was J5 years old.

        Ultimately, under the ruse of determining Victim 1's potential as a model, MCGRATH
persuaded Victim I to send pictures of herself that constitute child pornography. For example,
Victim I took and captured the following images during the chat conversation at MCGRATH's
specific direction:

        The image with file name db50fd43-dd94-479c-bcbd-a9cce2387a84 depicts the minor
        female sitting on the floor naked from the waist down with her legs spread exposing her
        genitalia to the camera. The minor female's genitalia are the focus ofthe image.

       The image with file name e76 J78ad-32ff-40ba-a393-f65a3a6f60 16 depicts the minor
       female sitting on the floor naked from the waist down with her legs spread exposing her
       genitalia to the camera. The minor female's genitalia are the focus of the image.

MCGRATH specifically requested pictures depicting Victim I manipulating her genitalia
("Spread with the fingers and with face in the pic. One or two shots[.]"). The images were sent
to MCGRATH at MCGRATH's specific direction via the KIK application.

      Subscriber information for the "Holly" MeetMe account and the 'joanatfirst" KIK account
showed that the user connected to each account through the same IP address. At the time of the
communications, the IP address was assigned to MCGRATH at an address in Rockville,
Maryland.


Rev. August 2018
      Case 8:18-cr-00038-PWG Document 64-1 Filed 11/20/18 Page 2 of 3




        Based in part on the infonnation provided by Victim I, including the content of chat
conversations with MCGRATH from Victim 1's phone, a federal search warrant was executed at
MCGRATH's residence in Rockville, Maryland on October 13, 2017. MCGRATH was
Mirandized and interviewed and admitted persuading others to send him child pornography via
Internet applications.

        Agents seized MCGRATH's 64GB Apple iPhone 6s (model A1633) with serial number
FI7QLUKSGRXW. The iPhone 6s had been manufactured in China. A review of MCGRATH's
iPhone 6s revealed the presence of the "KeepSafe" application for password-protected digital
storage. MCGRATH supplied the password. Various folders within the KeepSafe application
were labeled with female names and contained pictures and videos constituting more than 600
images of child pornography. The KIK internet application was also found on the phone as well
as numerous chat conversations with minor females, some of which also included images that
depicted child pornography.

                                              Victim 2

        In September 2017, MCGRATH posed as "Tina K" an employee for a modeling agency,
and, using MeetMe and KlK, communicated with Victim 2, a 13 year old female who lived outside
the state of Maryland. After first requesting various pictures of Victim 2 clothed and from various
angles, MCGRATH then requested nude pictures, and Victim 2 complied. MCGRATH also
requested that Victim 2 take a video of herself with the direction to "rub it," and Victim 2 complied
by taking a video of herself rubbing her vagina. One KeepSafe folder recovered from
MCGRATH's iPhone 6s contained a video depicting Victim 2 wearing a black and white striped
sweater and naked from the waist down. Victim 2 is depicted using her right hand to rub and
digitally penetrate her vagina. Victim 2 is then depicted using an object to penetrate her anus. The
same KeepSafe folder contained a screen shot of Victim 2's MeetMe profile that indicated she was
13 years old. Victim 2's mother separately reported her daughter's contact with MCGRATH to
local law enforcement. MCGRATH knowingly persuaded, induced, and enticed Victim 2 to take
images and videos of herself engaged in sexually explicit conduct.

                                              Victim 3

        In or about September 2017, MCGRATH posed as "tinayongatfirst" and "romiatfirst"
and, using MeetMe and KlK, communicated with Victim 3, a 14 year old female who lived outside
the state of Maryland. Victim 3 infonned MCGRATH that she was 14 years old. MCGRATH
directed Victim 3 to take pictures of her genitalia, and Victim 3 complied. Victim 3 later identified
herself in images recovered from MCGRATH'S KeepSafe folder. MCGRATH knowingly
persuaded, induced, and enticed Victim 3 to take images of herself engaged in sexually explicit
conduct.

                                              Victim 4

     On September 26,2017, MCGRATH, on KIK and posing as modeling agent "zoeatfirst,"
communicated with Victim 4, a 16 year old female who lived outside the state of Maryland.
MCGRATH confinned Victim 4 was interested in "modeling online" including by telling Victim

Rev. August 2018
                                                  2
       Case 8:18-cr-00038-PWG Document 64-1 Filed 11/20/18 Page 3 of 3




 4 that "[w]e get you frcc c10thcs and money for clicks," MCGRA I'll conlimlCd Victim 4's date
 of birth. MCGRATH directed Victim 4 to takc a pictnre of hcr gcnital area without panties, and
 Victim 4 complicd. MCGRATH knowingly pcrsuaded, induccd, and enticed Victim 4 to take
 images of herself engaged in sexually explicit conduct.

                                             Victim 5

         On October 6, 2017, MCGRATH, posing as a modcling agcnt undcr the KIK screcnnarne
"zoeatlirst," communicated with Victim 5, a 12 ycar old female who lived outside the state of
Maryland.     MCGRATH asked "Interested in an evaluation'?"             MCGRATH also initially
confirmed Victim 5's datc of birth. After first requcsting various pictures of Victim 5 clothed and
from various angles, MCGRATH dircctcd Victim 5 to take a pieturc of her genital arca without
panties, and Victim 5 eomplicd. Whcn MCGRATH directed Victim 5 to "sit down and spread
your legs apart. Point thc camera at thc area hetwecn your legs," Victim 5 quit thc chat.
MCGRATH knowingly persuaded, induced, and cntiecd Victim 5 to take imagcs of hersclf
engaged in sexually explicit conduct. MCGRATH knowingly persuaded, induccd, and enticed
Victim 5 to takc imagcs ofherselfcngagcd    in scxually cxplicit conduct.

                                             Vic/illl 6

         On October 9, 2017, MCGRATH. again on KIK and posing as modeling agent
"zoeattirst," communicatcd with Victim 6, a 14 year old female who lived outside the state of
Maryland. l\ICGRATH asked "Modeling evaluation?" and also confimled Victim 6's date of
birth. After first requcsting various pictures of Victim 6 clothed and Ii'om various angles,
MCGRATH directed Victim 6 to take a picture of hcr gcnital arca without pantics ami Victim 6
complied.     MCGRATH qucstioned Victim 6 about her scxual cxpericnce and prefercnees.
MCGRATH also asked for. and Victim 6 providcd, thc KIK accounts of two male friends.
MCGRA TH then sent sexually cxplicit pictures of Victim 6 to both of the male friend's accounts.
MCGRATH knowingly pcrsuaded. induced, and enticed Victim 6 to takc images of hersclf
cngaged in sexually explicit conduct, and thcn distributcd some of those imagcs to othcrs.

        SO STlPULA TED:




                                             Justin E . clc, Esq.
                                             Counsel for Defendant

Rev. August 2018
                                                3
